 1   KURT BONDS
     Nevada Bar No. 6228
 2   TREVOR WAITE
     Nevada Bar No. 13779
 3   ALVERSON TAYLOR & SANDERS
     6605 Grand Montecito Parkway
 4   Suite 200
     Las Vegas, Nevada 89149
 5   Telephone: (702) 384-7000
     Facsimile: (702) 385-7000
 6   Email: kbonds@alversontaylor.com
     Email: twaite@alversontaylor.com
 7   Counsel for Trans Union LLC
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                     FOR THE DISTRICT OF NEVADA
10

11    RHEA DIAZ,                                         Case No. 2:18-cv-02053-JAD-VCF
                               Plaintiff,
12
      v.
13
      TRANSUNION, LLC,
14                             Defendant.
15

16             JOINT STIPULATION AND ORDER EXTENDING DEFENDANT TRANS
17         UNION LLC’S TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO
                       PLAINTIFF’S COMPLAINT (FIRST REQUEST)
18
                 Plaintiff Rhea Diaz (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
19

20   and through their respective counsel, file this Joint Stipulation Extending Defendant Trans

21   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

22               On October 25, 2018, Plaintiff filed her Complaint. The current deadline for Trans
23
     Union to answer or otherwise respond to Plaintiff’s Complaint is November 20, 2018. Trans
24
     Union needs additional time to locate and assemble the documents relating to Plaintiff’s claims
25
     and Trans Union’s counsel will need additional time to review the documents and respond to the
26
     allegations in Plaintiff’s Complaint.
27
28   ///
                                                                                                 1
     3259362.1
 1               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2   otherwise respond to Plaintiff’s Complaint up to and including December 11, 2018. This is the
 3
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4

 5               Dated this 19th day of November, 2018
                                                     ALVERSON TAYLOR & SANDERS
 6                                                   /s/Kurt Bonds
 7                                                  Kurt Bonds
                                                    Nevada Bar No. 6228
 8                                                  Trevor Waite
                                                    Nevada Bar No. 13779
 9
                                                    6605 Grand Montecito Parkway, Suite 200
10                                                  Las Vegas, NV 89149
                                                    Telephone: (702) 384-7000
11                                                  Facsimile: (702) 385-7000
                                                    Email: kbonds@alversontaylor.com
12                                                  Email: twaite@alversontaylor.com
                                                    Counsel for Trans Union LLC
13

14               Dated this 19th day of November, 2018

15                                                  HAINES & KRIEGER, LLC

16                                                  /s/David H. Krieger
                                                    David H. Krieger, Nevada Bar No. 9086
17                                                  8985 S. Eastern Avenue, Suite 350
                                                    Henderson, NV 89123
18
                                                    Telephone: (702) 880-5554
19                                                  Facsimile: (702) 383-5518
                                                    Email: dkrieger@hainesandkrieger.com
20

21                                                  ORDER
                 The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
22
     otherwise respond is so ORDERED AND ADJUDGED.
23

24               Dated this 19th day of November, 2018.

25

26                                                  UNITED STATES MAGISTRATE JUDGE

27
28

                                                                                                   2
     3259362.1
